Name: 96/95/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards transmissible gastroenteritis in application of Article 10 (4) of Council Directive 64/432/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: sources and branches of the law;  means of agricultural production;  agricultural activity;  Europe;  trade policy;  health
 Date Published: 1996-01-27

 Avis juridique important|31996D009596/95/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards transmissible gastroenteritis in application of Article 10 (4) of Council Directive 64/432/EEC (Text with EEA relevance) Official Journal L 021 , 27/01/1996 P. 0074 - 0074COMMISSION DECISION of 12 January 1996 authorizing Sweden to maintain its national measures as regards transmissible gastroenteritis in application of Article 10 (4) of Council Directive 64/432/EEC (Text with EEA relevance) (96/95/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Council Directive 95/25/EC (2), and in particular Article 10 (4) thereof,Whereas Sweden considers that its territory is free from a number of animal diseases and has submitted an application for additional trade guarantees to the Commission; whereas the applications have been examined by the Commission; whereas a more detailed examination is necessary in the case of the application relating to transmissible gastroenteritis;Whereas it is necessary to extend the special measures which apply to trade in pigs and hatching eggs to Sweden while this examination is being carried out;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Sweden is authorized to maintain its national measures relating to transmissible gastroenteritis until 31 December 1996.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.